Cite as 2014 Ark. App. 558




                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-14-455



                                                 Opinion Delivered   October 22, 2014

 JAYME ADAMS                            APPEAL FROM THE ARKANSAS
                              APPELLANT WORKERS’ COMPENSATION
                                        COMMISSION
 V.                                     [NO. G103942]

 GEORGIA PACIFIC, LLC, AND
 INDEMNITY INSURANCE
 COMPANY OF NORTH
 AMERICA/ESIS, INC.             AFFIRMED
                      APPELLEES

                          BRANDON J. HARRISON, Judge

       Jayme Adams appeals the decision of the Arkansas Workers’ Compensation

Commission (the Commission) that found that she did not prove entitlement to

temporary-total disability (TTD) after 3 April 2013. On appeal, she argues that she is still

in her healing period and is entitled to TTD benefits offset by unemployment benefits.

We affirm the Commission.

       Adams, an employee of Georgia Pacific, LLC, injured her left shoulder while lifting

wet wood on 22 April 2011. Georgia Pacific disputed her workers’ compensation claim,

arguing that Adams’s claim related to a preexisting condition and that Adams had not

aggravated that preexisting condition. The Commission ultimately found that (1) Adams

had proved by a preponderance of the evidence that she suffered a temporary aggravation
                                             1
                                Cite as 2014 Ark. App. 558


of a preexisting shoulder condition that constituted a compensable shoulder injury, and (2)

Adams had proved her entitlement to reasonably necessary medical treatment and TTD

benefits, beginning 11 May 2011 and continuing until a date yet to be determined.

Georgia Pacific did not appeal that decision.

       Another hearing was held before the ALJ in July 2013 to revisit the issues of

entitlement to additional medical treatment and TTD benefits. Georgia Pacific claimed

that there had been a change of circumstances because (1) Adams had applied for

uneployment benefits in September 2012 and April 2013 and begun taking classes at Delta

Community College in January 2013, and (2) Adams’s medical treatment had been

expanded to treat her neck, left elbow, and carpal tunnel syndrome, which related back to

Adams’s preexisting condition and not her compensable shoulder injury.

       Regarding additional medical treatment, the ALJ found that the issue of causation

was previously litigated and that Georgia Pacific was barred by the doctrine of res judicata

from raising the issue again.    The ALJ also found that “[t]he fact that claimant has

represented that she is able to work in order to obtain unemployment benefits or has gone

back to further her education is not a vaild basis for the termination of her temporary total

disability benefits which were ordered to be paid since she remains within her healing

period.” Georgia Pacific appealed to the Commission, which reversed the ALJ’s finding

on TTD benefits. The Commission explained:

              As we have noted, the claimant filed a claim for unemployment
       benefits beginning October 28, 2011. Beginning November 1, 2011, the
       claimaint signed several Applications for Unemployment Insurance Benefits
       indicating that there were no “disabilities” which limited the claimant from
       performing her “normal work duties.” The claimant also consistently
       reported beginning November 1, 2011 that she could immediately begin
                                                2
                                Cite as 2014 Ark. App. 558


       full-time work. Dr. Tucker noted in October 2012, “We are going to
       continue her off of work . . . I expect MMI in a minimum of 12-14
       weeks.” The claimant subsequently informed the Department of Workforce
       Services on January 14, 2013 that she had enrolled in Delta Community
       College in Monroe, Louisiana. The claimant also stated, “I can work every
       day, any time of day. I want to work. I’m not working right now, but I’m
       looking for work and would go to work as soon as someone calls me.
       Eventually, I want a job in the medical field, but right now, I would take
       just about anything.”
               The respondents continued to pay temporary total disability benefits
       until April 3, 2013. The claimant contends on appeal that she is entitled to
       continued temporary total disability benefits until she completes physical
       therapy, and until Dr. Tucker finds that the claimant has reached maximum
       medical improvement. Nevertheless, whether or not the claimant continues
       within a healing period for her April 22, 2011 compensable injury, the Full
       Commission finds that the claimant has not proven that she was totally
       incapacitated from earning wages after April 3, 2013, the date the
       respondents stopped paying temporary total disability benefits.

       The Commission also noted Adams’s admission that she could drive, perform

household chores, participate in vacations out of state, and attend activities such as dance

recitals and athletic events.   In support, the Commission cited Allen Canning Co. v.

Woodruff, 92 Ark. App. 237, 212 S.W.3d 25 (2005), a case in which this court affirmed the

Commission’s denial of continued TTD benefits based in part on an employee’s filing for

unemployment compensation benefits. Adams has now timely appealed the Commission’s

decision.

       To receive temporary total-disability benefits, a claimant has the burden of proof to

demonstrate by a preponderance of the evidence (1) that she was within a healing period

and (2) that she was totally incapacitated from earning wages. Hickman v. Kellogg, Brown &

Root, 372 Ark. 501, 277 S.W.3d 591 (2008). Where the Commission denies benefits

because the claimant has failed to meet his burden of proof, the substantial-evidence

standard of review requires us to affirm if the Commission’s decision displays a substantial
                                             3
                                Cite as 2014 Ark. App. 558


basis for the denial of relief. Neal v. Sparks Reg’l Med. Ctr., 104 Ark. App. 97, 289 S.W.3d
163 (2008).

       Adams argues that she is still within her healing period, and until she receives all

medical treatment deemed reasonable and necessary by her physician, she is entitled to

receive unemployment benefits and TTD. She cites King v. Peopleworks, 97 Ark. App.
105, 244 S.W.3d 729 (2006), in which this court reversed the Commission’s finding that

King was not entitled to TTD compensation once he began receiving unemployment

benefits. We disagreed that King was not entitled to TTD “merely” because he began

receiving unemployment benefits and remanded for factual determinations of whether

King remained within his healing period and suffered a total incapacity to earn wages after

his receipt of unemployment compensation began.

       While Adams argues on appeal that she is still within her healing period, she fails to

challenge the Commission’s finding that she was not totally incapacitated from earning

wages after 3 April 2013. The case relied upon by Adams, King, is distinguishable. There,

the Commission made no findings on the claimant’s healing period or total incapacity to

earn wages; but here, the Commission made a specific finding that Adams “has not proven

that she was totally incapacitated from earning wages after April 3, 2013.” We hold that

this case is akin to Allen Canning and that substantial evidence supports the Commission’s

finding that Adams was no longer entitled to TTD benefits.

       Affirmed.
       WALMSLEY and GRUBER, JJ., agree.
       Thomas Law Firm, by: F. Mattison Thomas, III, for appellant.
       Coplin & Hardy, PLLC, by: Betty J. Hardy, for appellees.



                                             4